Citation Nr: 0306607	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  94-43 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

1.  Entitlement to service connection for a gum disease and 
missing teeth.

2.  Entitlement to an increased evaluation for contact 
dermatitis and dyshidrotic eczema of the hands.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1993 and later RO decisions that denied service 
connection for gum disease and missing teeth, and increased 
the evaluation for the skin condition of the hands from zero 
to 10 percent.


FINDINGS OF FACT

1.  The veteran had teeth number 18, 29, 30, 31, and 32 
removed within 3 months after entry into service; teeth 
number 1 and 15 were removed 9 months into service; teeth 
number 2 and 19 were removed more than a year after service 
entry; and the other missing teeth were not removed in 
service and are unrelated to an incident of service.

2.  A gum disease was not present in service and is not 
currently demonstrated.

3.  The skin condition of the hands is manifested primarily 
by erythema and scaling on the sides of the right first and 
second fingers, erythema and thickening over the knuckles, 
and residuae of vesicles of the right palm; exudation, 
constant itching, extensive lesions or marked disfigurement 
is not found, 20 to 40 percent of the exposed area is not 
affected, and corticosteroids or other immunosuppressive 
drugs are not used.


CONCLUSIONS OF LAW

1.  Missing teeth numbered 2, 15, and 19 were incurred in 
active service; the other missing teeth were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 3.382 (as in effect prior 
to, and as of, June 8, 1999), 64 Fed. Reg. 30392-30393 (June 
8, 1999).

2.  The criteria for a rating in excess of 10 percent for 
contact dermatitis and dyshidrotic eczema of the hands are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Code 7806, effective prior to and as of August 30, 
2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for a gum disease and missing 
teeth, and for an increased evaluation for a skin condition 
of the hands, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In a March 2002 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for Gum Disease and Missing Teeth

A.  Factual Background

The veteran had active service from March 1968 to February 
1970.

Service medical records are negative for gum disease.  On the 
initial dental examination teeth 16 and 17 were missing.  The 
service dental records reveal the veteran had various teeth 
extracted.  Tooth 18 was extracted in June 1968, as were 
teeth 29, 30, 31, and 32.  Teeth 1 and 15 were described as 
malposed, supererupted, and were extracted in December 1968.  
Tooth 19 was extracted in May 1969 and tooth 2 (recorded as 
no. 1) was extracted in November 1969.  The service dental 
records do not show the presence of a gum disease.  On 
separation examination these teeth were missing:  1, 2, 14, 
16, 18, 19, 30, 31, and 32.

A private dental report dated in February 1993 notes that the 
veteran was examined in February 1983.  The signatory, a 
dentist, reported that the veteran had a gum and dental 
condition that warranted a complete full denture.

The veteran underwent a VA skin examination in 1993.  The 
examiner doubted that the veteran's skin condition of his 
hands was related to a gum condition.

The veteran testified at a hearing in November 1995.  His 
testimony was to the effect that he was treated for a 
condition of the teeth and gums in service, including the 
extraction of various teeth.  He testified to the effect that 
the removal of his teeth in service was the cause of his 
current condition, because his remaining teeth had lost 
support.

The veteran underwent a VA dental examination in August 2002.  
He reported having had several teeth extracted in service, 
that he had new dentures, and that his dentures were fine.  
He was completely edentulous.  A pantograph X-ray revealed 
normal soft tissues and no evidence of TMJ (temporomandibular 
joint) disorder.  The examiner opined that the current 
edentulous condition was not likely related to service.

A review of the record shows that service connection is in 
effect for the skin condition of the hands, rated 10 percent; 
and a chronic adjustment disorder with anxiety, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 10 percent.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110: 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1) (West 2002); 38 C.F.R. §§ 3.381, 3.382, 17.161 
(2002 and as noted later in this paragraph).  The provisions 
of 38 C.F.R. §§ 3.381 and 3.382 outline the general criteria 
for establishing service connection for a dental condition 
for purposes of outpatient dental treatment and the evidence 
needed to establish service connection for such a condition.  
Generally, the furnishing of treatment or prosthesis for 
noncompensable dental conditions during service will not be 
considered per se as aggravation of a dental condition shown 
to have existed prior to entrance into active service.  
38 C.F.R. § 3.381(b).  The provisions of 38 C.F.R. § 3.381 
were revised and the provisions of 38 C.F.R. § 3.382 removed, 
effective as of June 8, 1999, to clarify requirements for 
service connection of dental conditions and provides that VA 
will consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  64 Fed. Reg. 30392-30393 (June 8, 1999).  
Prior to the revision, the regulation used the phrase "after 
expiration of a reasonable time."  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).  In this 
case, the result below is the same using either the 
"reasonable time" or 180-day standard.

The service dental records reveal that the veteran had 
various teeth extracted in service.  Teeth 18, 29, 30, 31, 
and 32 were extracted in June 1968, shortly after his entry 
into service, as those teeth were not likely savable.  Teeth 
1 and 15 were extracted in November 1968  Tooth 19 was 
extracted in May 1969 and tooth 2 was extracted in November 
1969.  The service dental records do not show the presence of 
a gum disease.

The Board notes the veteran's testimony to the effect that he 
has a gum disease with missing teeth due to treatment of his 
gums and teeth in service, but the post-service medical 
records do not show the diagnosis of a specific gum disease.  
Nor do the post-service medical records link his missing 
teeth to an incident of service or to a service-connected 
disability.  The veteran's statements and testimony are not 
considered competent evidence because the record does not 
show that he has the education, training or experience to 
make dental diagnoses, statements or opinions.  38 C.F.R. 
§ 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A private dental record indicates that the veteran had a 
dental/gum condition in 1983 that required the making of a 
full denture, but this report does not indicate the presence 
of any specific disease of the gum.  Nor was a gum disease 
found at the time of the veteran's VA dental examination in 
2002.

The post-service medical records reveal that the veteran is 
now completely edentulous.  The dentist who conducted the 
August 2002 VA dental examination opined that this condition 
was not likely related to an incident of service.

After consideration of all the evidence, the Board finds that 
the gum disease was not present in service.  Nor does the 
evidence demonstrate the presence of a current gum disease.  
Hence, service connection for a gum disease is not warranted 
under the above-noted criteria.  

The Board finds that the evidence supports granting service 
connection for teeth numbered 2, 15, and 19 as those teeth 
were extracted more than 180 days after entry into service, 
but that the evidence is against the claim for service 
connection for teeth number 18, 29, 30, 31, and 32 as those 
teeth were extracted shortly after the veteran's entry into 
service.  Service connection is not warranted for tooth 1 (a 
"wisdom tooth" or 3rd molar) because the extraction was for 
malposition-service connection is prohibited in such cases.  
38 C.F.R. § 3.382(c) (prior to June 8, 1999); § 3.381(e)(3) 
(as of June 8, 1999).  Nor is service connection warranted 
for any other missing teeth or gum disease because the 
evidence does not show such teeth were lost in service.  Nor 
does the evidence link any missing teeth to an incident of 
service.  Nor does the evidence show the presence of gum 
disease.

Hence, service connected is granted for teeth 2, 15, and 19.  
The Board, however, finds that the preponderance of the 
evidence is against the claim for a gum disease and any other 
missing teeth, and the claim for such conditions is denied.


II.  Increased Evaluation for Contact Dermatitis and 
Dyshidrotic Eczema of the Hands

A.  Factual Background

A May 1983 RO rating decision granted service connection for 
dermatitis of the fingers.  A zero percent evaluation was 
assigned, effective from December 1982.  This rating remained 
unchanged until a hearing officer decision in 1995 increased 
the evaluation from zero to 10 percent, effective from 
December 1992.

A statement from an acquaintance of the veteran dated in 
January 1993 notes that the veteran was seen pumping gas and 
that he had no skin peeling on his hand at that time.  The 
signatory reported seeing the veteran the next day with 
peeling on his index finger and thumb that looked infected.

The veteran underwent a VA examination of his skin in July 
1993.  He reported recurring eruption of the hand since 1970.  
There were a few scaly lesions of the right index and ring 
finger.  It was noted that he had dyshidrotic dermatitis.  

The veteran testified at a hearing in November 1995.  His 
testimony was to the effect that he had itching and peeling 
of the skin on his hands with occasional lesions that 
drained.

Color photographs of the veteran's hands were received in 
March 2002.  Those photographs reveal the presence of skin 
problems of some fingers.  The photographs do not indicate 
the presence of any draining lesions.

The veteran underwent a VA examination of his skin in August 
2002.  He complained of developing itching of the skin of his 
hands when his hands came in contact with grease or oil.  
There was mild erythema and scaling on the sides of the right 
first and second fingers, erythema and thickening of the skin 
over the knuckles, and several small residuae of vesicles on 
the right palm.  The diagnoses were chronic and recurrent 
contact dermatitis by history, and chronic and recurrent 
dyshidrotic eczema.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Contact dermatitis will be rated analogous to eczema.  
38 C.F.R. § 4.20 (2002).  Eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area will be assigned a zero percent rating.  A 
10 percent rating is warranted for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Code 7806, effective prior to August 30, 
2002.

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002.  67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
With 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent evaluation will 
be assigned.  With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period a 10 percent 
rating will be assigned.  With less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period a zero percent rating will be assigned.  Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Code 7806, 
effective as of August 30, 2002.

The veteran testified to the effect that he has itching and 
peeling of the skin on his hands with occasional lesions that 
drain, and this evidence is corroborated by the objective 
medical evidence.  The medical evidence also reveals that the 
veteran's skin condition of the hands is predominantly 
manifested by dermatitis and eczema.  The reports of his VA 
skin examinations, however, do not demonstrate the presence 
of any current exudation, constant itching, extensive lesion 
or marked disfigurement.  The evidence does not indicate that 
20 to 40 percent of his exposed area is affected with eczema 
or dermatitis, and the evidence does not show that he uses 
corticosteroids or other immunosuppressive drugs for his skin 
condition of the hands.  Hence, the evidence does not support 
the assignment of a 30 percent rating for the skin condition 
of the hands under diagnostic code 7806, effective prior to 
or as of August 30, 2002.

The evidence reveals that the veteran's skin condition of the 
hands is manifested primarily by erythema and scaling on the 
sides of the right first and second fingers, erythema and 
thickening over the knuckles, and residuae of vesicles of the 
right palm.  The evidence indicates that the current 
10 percent rating for the skin condition of the hands best 
represents the veteran's disability picture.  Therefore, the 
preponderance of the evidence is against the claim for a 
higher rating for the skin condition of the hands, and the 
claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims for service connection for gum disease 
and missing teeth, other than teeth numbered 2 and 19, and 
for an increased evaluation for the skin condition of the 
hands because the preponderance of the evidence is against 
those claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for missing teeth numbered 2, 15, and 19 
is granted; service connection for the other missing teeth 
and gum disease is denied.

A rating in excess of 10 percent for contact dermatitis and 
dyshidrotic eczema of the hands is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

